Citation Nr: 0311567	
Decision Date: 06/05/03    Archive Date: 06/10/03	

DOCKET NO.  01-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
lung.   

2.  Entitlement to an increased rating for pleural cavity 
injury resulting from a shell fragment wound, currently 
evaluated as 20 percent disabling.   

3.  Entitlement to a total disability rating based upon a 
period of convalescence pursuant to the provisions of 
38 C.F.R. §  4.30 (2002).  


REPRESENTATION

Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1952 to 
July 1955.  

This matter arises from various rating decisions rendered 
since May 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, that denied the 
benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 C.F.R. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

In October 2002, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development action requested by the Board has 
been completed, and has resulted in the acquisition of the 
report of a January 2003 VA examination.  The record reflects 
that the veteran was afforded the opportunity in March 2003 
to review the additional evidence so developed pursuant to 
38 C.F.R. § 20.903(b) (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In the instant case, 
although the veteran was provided the opportunity to review 
the evidence added to the record as a result of the Board's 
development actions, he has not waived his right to have the 
additional evidence considered initially by the RO.  A remand 
of the case is therefore required to comply with DAV.  In 
addition, the Board notes that it is unclear whether the RO 
has adequately provided the veteran with the notice to which 
he is entitled under 38 U.S.C.A. § 5103(a).  

Accordingly, this case is REMANDED to the RO for action as 
follows:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty to assist regulations found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  Thereafter, the RO should review the 
record and ensure that all necessary 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should readjudicate the issues on appeal.  

3.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  This 
should include, but not necessarily be 
limited to, consideration of all evidence 
added to the record since the RO last 
reviewed the claims.  The veteran and his 
representative should also be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  By this remand, the Board intimates no 
opinion as to the final disposition of the claims.  The 
veteran is required to take no action unless so notified by 
the RO.  The veteran also has the right to submit additional 
evidence and argument on matters that the Board has remanded 
to the RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


